United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1959
Issued: February 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2008 appellant filed a timely appeal of the June 24, 2008 decision of the
Office of Workers’ Compensation Programs denying her occupational disease claim on the
grounds that it was not timely filed under 5 U.S.C. § 8122. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s occupational disease claim on
the grounds that it was not timely filed under 5 U.S.C. § 8122.
FACTUAL HISTORY
This is the third appeal in the present case. In a July 25, 2007 order, the Board set aside
the Office decision dated February 14, 2007 and remanded the claim for further development.1
The Board instructed the Office to advise appellant of the additional evidence needed to support
1

Docket No. 07-950 (issued July 25, 2007).

her claim and allow her 30 days in which to submit such evidence in compliance with Office
regulations. In an April 23, 2008 decision, the Board affirmed a September 21, 2007 Office
decision which denied appellant’s claim on the grounds that it was not timely filed under
5 U.S.C. § 8122.2 The facts and the circumstances of the case up to that point are set forth in the
Board’s prior decision and incorporated herein by reference.3
On May 14, 2008 appellant requested reconsideration, asserting that her claim was timely
because her supervisor was aware of her work injury and accompanied her to the hospital on
December 4, 1993. She believed her supervisor was an authorized agent for the employing
establishment which permitted him to accompany her to the hospital. Appellant alleged that she
was required to prepare a follow-up report of her injury and prepared a written report; however,
she failed to sign it.
Appellant submitted emergency room records from December 4, 1993 where she was
treated by Dr. Stephen J. Kraus, a Board-certified emergency room physician, for left arm, leg
and side injury. Dr. Kraus diagnosed left hand fracture. The records noted that appellant was
accompanied by her supervisor and advised that this was a workers’ compensation injury and
that the bill would be sent to the employing establishment. An x-ray of the left wrist dated
December 4, 1993 revealed a possible but doubtful fracture of the navicular bone. An
electromyogram dated April 18, 1994, revealed right carpal tunnel syndrome.
Appellant submitted medical records from Dr. William M. Craven, a Board-certified
orthopedist, from April 1, 1996 to November 8, 2000, who treated appellant for right wrist
tendinitis, carpal tunnel syndrome and left knee pain from a twisting injury at work. On
March 10, 1999 appellant presented with neck and right shoulder pain and he diagnosed carpal
tunnel syndrome, myalgia and cervical strain. Other reports from Dr. Craven dated January 2,
2001 to March 29, 2004 noted appellant’s treatment for cervical radiculopathy, trigger thumb,
nerve impingement and degenerative disc disease. He opined that appellant reached maximum
medical improvement on January 2, 2001 and released her from his care. In a report dated
August 27, 2007, previously of record, Dr. Craven noted initially treating appellant on
December 4, 1996 for chronic tendinitis and impingement of the right shoulder. He determined
that appellant’s current diagnosis was related to her original compensation injury involving
repetitive use syndrome. In an April 17, 1997 attending physician’s report, Dr. James Blevins, a
Board-certified psychiatrist, diagnosed depression and noted that appellant sustained an accident
on the job followed by a new depression. In a March 23, 2000 report, Dr. Donald S. Orr, a
Board-certified neurologist, noted seeing appellant for right shoulder, neck and upper extremity
pain and diagnosed right shoulder girdle and right upper extremity pain, suspect muscle
contraction headaches and low back pain. Other reports from Dr. Bruce E. Atkinson, a
2

Docket No. 08-28 (issued April 23, 2008).

3

On December 14, 2006 appellant, then a 62-year-old clerk, filed an occupational disease claim alleging that she
fell at work on December 4, 1993 and developed tendinitis of the right shoulder. She indicated that she first became
aware of the condition on March 31, 1999 but also stated that she first realized the condition was aggravated by
factors of her federal employment on December 4, 1993. Appellant retired on September 20, 2005. She filed a
claim for an injury which occurred on December 4, 1993 which was accepted for bilateral carpal tunnel syndrome,
File No. xxxxxx847. Appellant also filed a claim for a left arm injury which occurred on December 4, 1993 when
she fell at work which was accepted by the Office in File No. xxxxxx417.

2

psychologist, dated May 26, 2000 and February 13, 2002, noted appellant’s treatment for
extreme anxiety and emotional liability related to a hostile work environment. An October 23,
2000 functional capacity evaluation, noted that appellant could not perform medium to heavy
work but could perform modified sedentary work. Also submitted were letters from appellant’s
attorney dated April 12, 2004 to June 8, 2005 to appellant’s physician’s requesting an
impairment rating and an opinion as to whether her condition was work related.
By decision dated June 24, 2008, the Office denied modification of the September 21,
2007 decision finding that the evidence did not demonstrate that her claim was timely filed in
accordance with 5 U.S.C. § 8122.
LEGAL PRECEDENT
Section 8122(a) of the Federal Employees’ Compensation Act states that “[a]n original
claim for compensation for disability or death must be filed within three years after the injury or
death.”4 Section 8122(b) provides that in latent disability cases, the time limitation does not
begin to run until the claimant is aware, or by the exercise of reasonable diligence should have
been aware, of the causal relationship between the employment and the compensable disability.5
The Board has held that, if an employee continues to be exposed to injurious working conditions
after such awareness, the time limitation begins to run on the last date of this exposure.6
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act if
her immediate supervisor had actual knowledge of her alleged employment-related injury within
30 days. The knowledge must be such as to put the immediate superior reasonably on notice of
appellant’s injury.7 An employee must show not only that her immediate superior knew that she
was injured, but also knew or reasonably should have known that it was an on-the-job injury.8
ANALYSIS
In its June 24, 2008 decision, the Office reviewed the merits of appellant’s claim but
determined that the evidence did not demonstrate that her claim was timely filed in accordance
with 5 U.S.C. § 8122. As found in the Board’s April 23, 2008 decision, she first became aware
of a connection between her shoulder condition and her employment on December 4, 1993 and
she was last exposed to the work duties that caused her condition in 1993. Since appellant did
not file a claim until December 14, 2006 her claim was filed outside the three-year time
limitation period under section 8122(b).
4

5 U.S.C. § 8122(a).

5

Id. at § 8122(b).

6

See Larry E. Young, 52 ECAB 264 (2001); Garyleane A. Williams, 44 ECAB 441 (1993); Alicia Kelly, 53
ECAB 244 (2001); Mitchell Murray, 53 ECAB 601 (2002).
7

5 U.S.C. § 8122(a)(1); see also Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987); see
also Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3(a)(3) (March 1993).
8

Charlene B. Fenton, 36 ECAB 151 (1984).

3

On reconsideration, appellant asserted that her claim was timely because her supervisor
was informed of the work injury in a timely manner. In fact, she indicated her supervisor not
only was aware of her work injury but also accompanied her to the hospital on
December 4, 1993. Appellant alleged that her supervisor prepared a follow-up report of her
injury but failed to sign it. The record, however, contains no evidence that appellant’s supervisor
had actual knowledge of the work injury or that written notice of the injury was given within 30
days. The Board has held that unawareness of possible entitlement, lack of access to information
and ignorance of the law or of one’s rights and obligations under it do not constitute exceptional
circumstances that could excuse a failure to file a timely claim.9
Appellant submitted various medical records, such as the December 4, 1993 emergency
room records which noted that she was treated by Dr. Kraus for a left arm, leg and side injury,
including a left hand fracture. This emergency room record indicates that she was accompanied
by her supervisor and advised that this was a workers’ compensation injury and that the bill
would be sent to the employing establishment. The Board notes that this establishes that
appellant fell and injured her arm and indicates awareness of her slip and fall injury on
December 4, 1993, which was subsequently accepted by the Office for a left arm condition in
claim, File No. xxxxxx417. However, this report does not indicate supervisory knowledge of the
subsequently claimed right shoulder tendinitis which developed when she returned to work in a
modified position. Therefore, this medical record does not establish that appellant’s supervisors
were reasonably on notice of a work-related injury caused by performing her repetitive light-duty
clerk duties.10 Knowledge merely of an employee’s illness is not sufficient to establish actual
knowledge and timeliness, it must be shown that the circumstances were such as to put the
supervisor on notice that the alleged injury was actually related to the employment or that the
employee attributed it thereto.11
Other medical records submitted by appellant do not purport to show that her immediate
supervisor had actual knowledge of her alleged tendinitis of the right shoulder within 30 days.
The evidence submitted on reconsideration also does not support that timely written notice of
injury was provided within 30 days.12
Therefore, the Board finds that appellant has not established actual knowledge by her
supervisors of her work-related condition within 30 days and therefore has not established a
timely claim. The record is void of any indication that appellant’s immediate supervisors had
9

Roger W. Robinson, 53 ECAB 846, 851 (2003).

10

See Linda J. Reeves, 48 ECAB 373 (1997) (where the Board held that while appellant submitted a statement
from a former supervisor that established that he had some knowledge of appellant’s complaints, this statement is
not sufficient to establish that her immediate superior had actual knowledge of a work-related injury as the statement
only makes a vague reference to appellant’s health and does not indicate that she sustained any specific
employment-related injury, rather the knowledge must be such as to put the immediate superior reasonably on notice
of an on-the-job injury or death).
11

See id.; Roseanne S. Allexenberg, 47 ECAB 498 (1996) (where the Board held that knowledge of an
employee’s illness is not sufficient to establish actual knowledge and timeliness of a claim, it must be shown that the
circumstances were such as to put the supervisor on notice that the alleged injury was actually related to the
employment or that the employee attributed it thereto).
12

See 5 U.S.C. § 8122(a)(1) and (2).

4

written notice of the work-related injury claimed in this case within 30 days. The exceptions to
the statute have not been met, and thus, appellant has failed to establish that she filed a timely
claim on December 14, 2006.
CONCLUSION
The Board finds that the Office properly denied appellant’s compensation claim on the
grounds that she did not establish that her claim was filed within the applicable time limitation
provisions of the Act.
ORDER
IT IS HEREBY ORDERED THAT the June 24, 2008 and September 21, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

